 8:18-cv-00312-BCB-SMB Doc # 145 Filed: 01/04/21 Page 1 of 2 - Page ID # 2833


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 LIGHT OF THE WORLD GOSPEL                      )               Case No. 8:18-cv-312
 MINISTRIES, INC.,                              )
                                                )
                       Plaintiff,               )
                                                )            SIXTH AMENDED FINAL
        v.                                      )             PROGRESSION ORDER
                                                )
 VILLAGE OF WALTHILL,                           )
 NEBRASKA,                                      )
                                                )
                       Defendant.

       This matter is before the Court on Defendants’ Motion to Extend Expert Disclosure
Deadlines. (Filing No. 144.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s earlier final progression orders remain
in effect, and in addition to those provisions, the following shall apply:

       1.     The trial and pretrial conference will not be reset at this time. The status
              conference presently set for February 22, 2021 is canceled. A telephonic
              conference to discuss case progression, the parties’ interest in settlement, and
              the trial and pretrial conference settings remains as scheduled with the
              undersigned magistrate judge on March 25, 2021 at 2:00 p.m. Counsel shall use
              the conferencing instructions assigned to this case to participate in this conference.
              (Filing No. 43.)

       2.     Written discovery under Rules 33, 34, and 36 of the Federal Rules of Civil
              Procedure will be completed by January 15, 2021. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by January 29, 2021.

               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.

       3.     Experts. The deadlines for identifying expert witnesses expected to testify at the
              trial, both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
              (Fed. R. Civ. P. 26(a)(2)(q), are:

                      For the plaintiff(s):          November 16, 2020
                      For the defendant(s):          December 28, 2020
                      Plaintiff(s) rebuttal:         January 19, 2021
  8:18-cv-00312-BCB-SMB Doc # 145 Filed: 01/04/21 Page 2 of 2 - Page ID # 2834


           4.          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                          December 28, 2020
                                  For the defendant(s):                          January 29, 2021
                                  Plaintiff(s) rebuttal:                         February 22, 2021

           5.          The deposition deadline is February 26, 2021 for fact depositions and is April 2,
                       2021 for expert depositions.

                       a.         The maximum number of depositions that may be taken by the plaintiffs as
                                  a group and the defendants as a group is 12.

                       b.         Depositions will be limited by Rule 30(d)(1), except as follows: 30(b)(6)
                                  depositions will not be limited by Rule 30(d)(1) if warranted based on the
                                  subjects of discovery.

           6.          The deadline for filing Motions to dismiss and motions for summary judgment is
                       April 30, 2021.

           7.          The deadline for filing Motions to exclude testimony on Daubert and related
                       grounds is April 30, 2021.

           8.          Motions in limine shall be filed seven days before the pretrial conference. It is not
                       the normal practice to hold hearings on motions in limine or to rule on them prior
                       to the first day of trial. Counsel should plan accordingly.

           9.          The parties shall comply with all other stipulations and agreements recited in their
                       Rule 26(f) planning report that are not inconsistent with this order.

           10.         All requests for changes of deadlines or settings established herein shall be directed
                       to the undersigned magistrate judge, including all requests for changes of trial dates.
                       Such requests will not be considered absent a showing of due diligence in the timely
                       progression of this case and the recent development of circumstances, unanticipated
                       prior to the filing of the motion, which require that additional time be allowed.

           DATED this 4th day of January, 2021.

                                                                     BY THE COURT:

                                                                     s/ Susan M. Bazis
                                                                     United States Magistrate Judge



           1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each
such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.


                                                                          2
